Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment to claims of 10/18/2021 is acknowledged.
Drawing objections in the Office action of 09/10/2021 are withdrawn.
Claim rejections under 35 U.S.C. § 112 in the Office action of 09/10/2021 are withdrawn.

Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive.
For independent claim 21, Applicant argues (p 12 of response of 10/18/2021) that in Kim, because of the spindles 12 and 14 are rotationally decoupled from one another, the biasing of the first spring (20) cannot be transmitted to outside spindle, and thus Kim fails to teach the limitation “a first spring biasing the spindle toward home position.”  With regard to independent claim 21, the limitations on which the Applicant relies (i.e., the first and second handles are rotationally not decoupled when a first spring biasing the spindle toward the home position) are not stated on the claims.  It is the claims that define the claimed invention, and it is the claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ 2d. Applicant’s argument is not persuasive.
onstant v. Advanced Micro-Devices Inc., 7 USPQ 2d. Applicant’s argument is not persuasive.
For independent claim 36, Applicant argues (p 14 of response of 10/18/2021) that Kim does not teach the limitations for the reasons analogous to that of claims 21 and 30. That is, because of the spindles 12 and 14 are rotationally decoupled from one another, the biasing of the first spring (20) cannot be transmitted to outside spindle, and a second spring cannot selectively biasing the spindle toward the home position.  With regard to independent claim 36, the limitations on which the Applicant relies (i.e., the first and second handles are rotationally not decoupled when biasing, by the first bias element, the spindle toward the home position) are not stated on the claims.  It is the claims that define the claimed invention, and it is the claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ 2d. Applicant’s argument is not persuasive
Claim(s) that depend(s) from the rejected claim(s) is/are rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-40, and 42 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 6,425,273 (Kim et al). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claim 21, Kim discloses an apparatus (Figures 1-4), comprising: 
a housing (8, 10); 
a spindle (12, 14) rotatably mounted to the housing for rotation between a home position and a rotated position, the spindle configured to engage a first handle and a second handle such that each of the first handle and the second handle is operable to be installed to the spindle (handle 16 is connected to spindle 12, and handle 18 is connected to spindle 14; spring 20 and 22 return the handle and spindle to home positions; Col.3, L1-5); 
a first spring 20 biasing the spindle 12 toward the home position (Col.3, L1-5); and 
a second spring 22 operable to selectively bias the spindle toward the home position (when the apparatus is in locked position, outer handle 18 and spindle 14 are locked until the lock is released by turning the handle 16, and thus second spring 22 is operable to selectively bias the spindle 14; Col. 3, 19-21; Col.5, L32-33), the second 
wherein the second spring 22 is in the engaged condition when the first handle is installed to the spindle (when the apparatus is not locked, both handles are free to open the lock and first and second springs 20, 22 will return spindle (12, 14) and handle (16, 18) to home position; Col. 3, L1-5); and 
wherein the second spring 22 is in the disengaged condition when the second handle is installed to the spindle (when 24 is pushed in, it slides along the spindle (12, 14) and maintains the locked state; at this state rotation of handle 18 and spindle (12, 14) are prevented, and thus second spring 22 cannot return the spindle to home position [lock can be released by turning the first handle 16; Col.3, L19-21].)  
[based on applicant’s argument it is suggested amending the claim with limitation “wherein the first and second handles are rotationally not decoupled when the first spring biasing the spindle toward the home position” or “the first spring biasing the spindle toward the home position without rotationally decoupling the first and second handles.”]

As to claim 22, Kim discloses the apparatus of claim 21, further comprising a spring collar 100 mounted for rotation between a spring collar home position and a spring collar rotated position; and wherein the second spring 22 biases the spring collar 100 toward the spring collar home position (since 100 supports 22, which returns spindle 14 to home position, 100 moves between home position and turned position; Figures 1-4.)  

As to claim 23, Kim discloses the apparatus of claim 22, wherein the spring collar 100 is configured to engage the first handle 16 and to not engage the second handle 18 (in the locked position, manipulation of 18 will not move the spring collar 100, but actuation of 16 will release the lock and thus the spring collar 100 is configured to engage the first handle 16 and to not engage the second handle 18; Col.3, L1-5; Col.5, L32-33.)  

As to claim 24, Kim discloses the apparatus of claim 21, wherein the second spring 22 is in the disengaged condition when no handle is installed to the spindle (Figures 1-2).  

As to claim 25, Kim discloses the apparatus of claim 24, wherein the second spring 22 is configured to transition from the disengaged condition to the engaged condition in response to mounting of the first handle to the spindle without requiring further manipulation of the apparatus (when 24 is pushed in, it slides along the spindle (12, 14) and maintains the locked state; at this state rotation of handle 18 and spindle (12, 14) are prevented, and thus second spring 22 cannot return the spindle to home position; when the lock is released by turning the first handle 16, handle 18 can be turned and 
  
As to claim 26, Kim discloses the apparatus of claim 21, further comprising the first handle 16; and wherein the first handle 16 is configured to engage the second spring 22 when installed to the spindle 12 (in the assembled state; Figures 1-2.)  

As to claim 27, Kim discloses the apparatus of claim 26, further comprising a spring collar 100 mounted for rotation between a spring collar home position and a spring collar rotated position; wherein the second spring 22 biases the spring collar 100 toward the spring collar home position; and wherein the first handle 16 rotationally couples with the spring collar 100 when the first handle 16 is installed to the spindle 12 (the apparatus is designed to operate the latch 2 by turning the handles 16 or 18; when handle 18 is turned, second spring 22 returns 18 and 100 to home position the spring; Figures 1-2.)  

As to claim 28, Kim discloses the apparatus of claim 21, further comprising the second handle 18; and wherein the second handle 18 is configured to remain disengaged from the second spring 22 when installed to the spindle 14 (in the locked state, handle 18 will not turn to operate the lock, and thus second spring 22 does not return spindle to home position; Col.3, L19-21; Col.5, L34-36.)  
 
As to claim 29, Kim discloses the apparatus of claim 28, further comprising a spring collar 100 mounted for rotation between a spring collar home position and a spring collar rotated position (since 22 is supported by 100, when 22 returns spindle 14 and handle 18 to home position, 100 moves between home to turned positions); wherein the second spring biases the spring collar toward the spring collar home position; and wherein the second handle remains rotationally decoupled from the spring collar when the second handle is installed to the spindle.  

As to claim 30, Kim discloses an apparatus (Figures 1-4), comprising: 
a housing (8, 10); 
a spindle (12, 14) rotatably mounted to the housing for rotation between a home position and a rotated position  (handle 16 is connected to spindle 12, and handle 18 is connected to spindle 14; spring 20 and 22 return the handle and spindle to home positions; Col.3, L1-5);  
a first bias element 20 biasing the spindle 12 toward the home position (Col3, L1-5); 
a second bias element 22 selectively biasing the spindle toward the home position (when the apparatus is in locked position, outer handle 18 and spindle 14 are locked until the lock is released by turning the handle 16, and thus second spring 22 is operable to selectively bias the spindle 14; Col. 3, 19-21; Col.5, L32-33), and 
a handle configured for installation to the spindle (Figure 2); 

wherein one of the first state and the second state is an engaged state in which the second bias element 22 biases the spindle toward the home position (Col.3, L1-5); 
wherein the other of the first state and the second state is a disengaged state in which the second bias element 22 does not bias the spindle toward the home position (when 24 is pushed in, it slides along the spindle (12, 14) and maintains the locked state; at this state rotation of handle 18 and spindle (12, 14) are prevented, and thus second spring 22 cannot return the spindle to home position [lock can be released by turning the first handle 16; Col.3, L19-21]); and
 wherein the second bias element 22 is configured to transition between the first state and the second state in response to installation and removal of the handle (when the apparatus is not in locked position, second bias element 22 returns the spindle to home position; Col. 3, L1-5; when the apparatus is in locked position, the second bias element 22 does not return the spindle to the home position, because the handle and spindle are locked and unable to turn; Col.5, L32-33).  
[based on applicant’s argument it is suggested amending the claim with limitation “wherein the first and second handles are rotationally not decoupled when the second bias element selectively biasing the spindle toward the home position”, or “the second bias element selectively biasing the spindle toward the home position without rotationally decoupling the first and second handles.”] 

As to claim 31, Kim discloses the apparatus of claim 30, wherein the second bias element 22 is configured to transition between the first state and the second state in response to installation and removal of the handle without requiring adjustment of any other component of the apparatus (in the unlocked position, second bias element 22 returns the spindle to home position; Col. 3, L1-5; when the apparatus is in locked position, the second bias element 22 does not return the spindle to the home position, because the handle and spindle are locked and unable to turn; Col.5, L32-33).  
  As to claim 32, Kim discloses the apparatus of claim 30, wherein the first state is the disengaged state and the second state is the engaged state (the state when second bias element does not return the spindle to home position define the first state, and the state when second bias element returns the spindle to home position define the second state).  

As to claim 33, Kim discloses the apparatus of claim 30, wherein the first bias element 20 comprises a first spring (body of 20) and the second bias element 22 comprises a second spring (body of 22).  

As to claim 34, Kim discloses the apparatus of claim 33, wherein the second bias element 22 further comprises a spring collar 100 mounted for rotation between a spring collar home position and a spring collar rotated position; and wherein the second spring biases the spring collar toward the spring collar home position (after tilting of handle 18, 22 returns spring collar 100, spindle 14 and handle 18 to home position; Col.3, L1-5)  

As to claim 35, Kim discloses a system comprising the apparatus of claim 30, further comprising a second handle 18 configured for installation to the spindle 14; and wherein the second bias assembly (assembly of 22, 100) is configured to remain in the first state when the second handle 18 is installed to the spindle (when the lock is in locked state, 18 is prevented from manipulation to operate the lock, and second bias assembly does not return the spindle and 18 to home position, that is, the second bias assembly remains in the first state.)  

As to claim 36, Kim discloses a method (Figures 1-4), comprising: 
providing an apparatus including a housing (8, 10), a spindle (12, 14) rotatably mounted to the housing for rotation between a home position and a rotated position (springs 20, 22 return the handle and spindle to home position; Col. 3, L1-5), a first bias element 20, and a second bias element 22; 
biasing, by the first bias element 20, the spindle 12 toward the home position (20 returns the spindle to home position; Col. 3, L1-5); 
with no handle installed to the spindle, operating the second bias element 22 in a first state (when the lock is in unlocked state, second bias element 22 biases the spindle 14 to home position, and this position define the first state; when the lock is in locked state, second bias element 22 does not bias the spindle 14 to home position because the handle and spindle are prevented from turning to unlock the apparatus; manipulation of handle 16 releases the lock; thus, if first handle is not manipulated, the second bias element is in the first state biasing the second handle to home position; Col.3, L1-5; Col. 5, L32-36),  

wherein the second bias element 22 in the biasing state biases the spindle toward the home position (when the lock is in unlocked state, second bias element 22 biases the spindle 14 to home position, and this state defines the first state), and 
wherein the second bias element in the non-biasing state does not bias the spindle toward the home position (when the lock is in locked state, second bias element 22 does not bias the spindle 14 to home position because the handle and spindle are prevented from turning to unlock the apparatus; Col.3, L1-5; Col. 5, L32-36); and 
automatically transitioning the second bias element 22 to a second state in response to installation of a first handle to the spindle, wherein the second state comprises the other of the biasing state and the non-biasing state (when 24 is pushed in, it slides along the spindle (12, 14) and maintains the locked state; at this state rotation of handle 18 and spindle (12, 14) are prevented, and thus second spring 22 cannot return the spindle to home position [lock can be released by turning the first handle 16; Col.3, L19-21], and this state defines the second state.)  
[based on applicant’s argument it is suggested amending the claim with limitation “wherein the first and second handles are rotationally not decoupled when the first bias 

As to claim 37, Kim discloses the method of claim 36, wherein the apparatus transitions from the first state to the second state as a result of installation of the handle without further manipulation of the apparatus (when the lock is in locked position, 18 is prevented from rotation, and the second spring 22 does not return the spindle 14 and handle 18 to home position [first state]; actuation of handle 16 releases the lock, and when 18 is manipulated, second spring 22 returns the spindle 14 and handle 18 to home position [second state]; Col.3, L1-5; Col.5, L32-36.)  

As to claim 38, Kim discloses the method of claim 36, further comprising retaining the second bias element 22 in the first state in response to installation of a second handle to the spindle (when the lock is in locked position, 18 is prevented from rotation, and the second spring 22 does not return the spindle 14 and handle 18 to home position [first state]; Col.3, L1-5; Col.5, L32-33)  

As to claim 39, Kim discloses the method of claim 36, further comprising automatically returning the second bias element 22 to the first state in response to removal of the first handle 16 from the spindle (when the lock is in locked position, 18 is prevented from rotation, and the second spring 22 does not return the spindle 14 and handle 18 to home position [first state]; second handle will in first state until actuation of first handle 

As to claim 40, Kim discloses the method of claim 36, wherein the first state comprises the biasing state (when the lock is in unlocked state, second bias element 22 biases the spindle 14 to home position, and this position define the first state), and wherein the second state comprises the non-biasing state (when the lock is in locked state, second bias element 22 does not bias the spindle 14 to home position because the handle and spindle are prevented from turning to unlock the apparatus; this state defines the non-biasing state; Col.3, L1-5; Col. 5, L32-36.)   

As to claim 42, Kim discloses a lockset (2), comprising: a latch mechanism; Response to Non-Final Office Action Application No.: 16/828,504 Page 6 of 15ALGN-1881/TSH_71034559a first assembly comprising a first of the apparatus of claim 21, wherein the spindle of the first assembly is operably connected with the latch mechanism such that rotation of the spindle of the first assembly from the home position to the rotated position actuates the latch mechanism; and a second assembly comprising a second of the apparatus of claim 21, wherein the spindle of the second assembly is operably connected with the latch mechanism such that rotation of the spindle of the second assembly from the home position to the rotated position actuates the latch mechanism (Col.2, L62-67; Col.3, L1-9; Col.4, L53-60.)



Allowable Subject Matter
Claim 41 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There are no suggestions in the prior art of record for combining any of the references to arrive at as claimed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/NATHAN CUMAR/Primary Examiner, Art Unit 3675